NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               CHARLES BURNETTE STUNSON, Appellant.

                             No. 1 CA-CR 17-0727
                               FILED 8-16-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-106335-001
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                           STATE v. STUNSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Charles Stunson timely appeals from his convictions and
sentences for six counts of aggravated assault, each a class 3 felony, and one
count of disorderly conduct, a class 6 felony. After searching the record on
appeal and finding no arguable question of law that was not frivolous,
Stunson’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to
search the record for reversible error. This court granted counsel’s motion
to allow Stunson to file a supplemental brief in propria persona, but Stunson
did not do so. After reviewing the entire record, we find no reversible error
and, therefore, affirm Stunson’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            In February 2015, a woman driving a Jeep entered a drive-
thru lane of a bank and almost collided with a pickup truck driven by
Stunson. Stunson and the driver’s daughter, a passenger in the Jeep, began
having a verbal altercation and Stunson pulled out a gun and pointed it at
her. The mother left the bank and drove her Jeep to a nearby fire station,
with Stunson in pursuit. Multiple firefighters saw the Jeep and the pickup
truck pull into the station and saw Stunson point a handgun at the Jeep
before the Jeep took off from the station with the pickup truck following.
The mother drove the Jeep to her residence. Stunson continued to drive
down the street, passing by the house and again pointing a gun at the
women. The mother’s sister—who had been in the front yard as Stunson
drove past—took over operation of the Jeep and, with the mother now in
the passenger seat, proceeded to follow Stunson’s pickup truck. The mother
called 911 and, ignoring the operator’s instructions, the women continued
following Stunson and trying to obtain his license plate number. In the
course of the ensuing chase, Stunson pulled up behind the Jeep at a

       1We view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against Stunson. State v.
Guerra, 161 Ariz. 289, 293 (1989).


                                      2
                           STATE v. STUNSON
                           Decision of the Court

stoplight, and he again pointed a gun at the women. Having reported his
license plate to 911, the women ceased their chase and returned to the
mother’s residence.

¶3            Stunson was indicted with seven counts of aggravated
assault, each a class 3 felony, and one count of disorderly conduct, a class 6
felony. During trial, the court granted Stunson’s request to dismiss one of
the counts of aggravated assault. After trial, the jury returned guilty
verdicts on the remaining counts of aggravated assault and disorderly
conduct, and subsequently found each count was a dangerous offense. The
court sentenced Stunson to 5 years for each count of aggravated assault and
1.5 years for the single count of disorderly conduct, all sentences to run
concurrently, with 39 days of presentence incarceration credit.

                               DISCUSSION

¶4             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Stunson received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages. The evidence presented at trial was substantial and
supports the verdicts. The jury was properly comprised of 12 members and
the court properly instructed the jury on the elements of the charges,
Stunson’s presumption of innocence, the State’s burden of proof, and the
necessity of a unanimous verdict. The superior court received and
considered a presentence report, Stunson was given an opportunity to
speak at sentencing, and his sentences were within the range of acceptable
sentences for his offenses.

                              CONCLUSION

¶5            We affirm Stunson’s convictions and sentences.

¶6            After the filing of this decision, defense counsel’s obligations
pertaining to Stunson’s representation in this appeal have ended. Defense
counsel need do no more than inform Stunson of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).




                                      3
                           STATE v. STUNSON
                           Decision of the Court

¶7              Stunson has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Stunson 30 days from the date of this decision
to file an in propria persona motion for reconsideration.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4